American Med. Alert Corp. v Evanston Ins. Co. (2019 NY Slip Op 01659)





American Med. Alert Corp. v Evanston Ins. Co.


2019 NY Slip Op 01659


Decided on March 7, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 7, 2019

Renwick, J.P., Manzanet-Daniels, Tom, Kahn, Gesmer, JJ.


8633N 655974/16

[*1] American Medical Alert Corp., Plaintiff-Respondent,
vEvanston Insurance Company, Defendant-Appellant, Michael G. Kaiser, M.D., et al., Defendants.


Tressler LLP, New York (Royce F. Cohen of counsel), for appellant.
Clemente Mueller, P.A., New York (Matthew H. Mueller of counsel), for respondent.

Order, Supreme Court, New York County (Martin Shulman, J.), entered July 30, 2018, which denied defendant Evanston Insurance Company's motion to compel the deposition of plaintiff's employee, unanimously affirmed, with costs.
Evanston sought to compel the deposition of an employee who was previously deposed in a related action to which Evanston was not a party. The motion court denied the motion on the ground that because the employee had been deposed in the related action, an examination by Evanston would be redundant. We decline to disturb the motion court's ruling (see Reyes v Lexington 79th Corp., 149 AD3d 508 [1st Dept 2017]; CPLR 3101[a]).
We have considered defendant's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 7, 2019
CLERK